FILED
                                                                   AUGUST 18, 2020
                                                             In the Office of the Clerk of Court
                                                            WA State Court of Appeals Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                        )
                                            )        No. 36809-2-III
                    Respondent,             )
                                            )
      v.                                    )
                                            )
BETHANY B. WALLACE-CORFF,                   )        UNPUBLISHED OPINION
                                            )
                    Appellant.              )

      KORSMO, A.C.J. — Bethany Wallace-Corff appeals from a conviction for first

degree assault with a firearm (domestic violence). Because her confession was not the

product of coercion and the evidence amply supported the conviction, we affirm.

                                        FACTS

      Shooting victim Gordon Whitaker was in a relationship with Ms. Wallace-Corff

and also in a relationship with Darlene Hill. Neither woman knew about the other; both

became pregnant by Whitaker. Wallace-Corff and Whitaker ended their relationship.

      Near the end of December 2014, Whitaker drank heavily at a friend’s house and

returned to Hill’s home. The two argued and Whitaker went to bed and fell asleep. Hill

went through the sleeping man’s phone and discovered text messages indicating Wallace-
No. 36809-2-III
State v. Wallace-Corff


Corff’s pregnancy. She contacted Wallace-Corff and the two women decided to meet

and jointly confront Whitaker. Wallace-Corff went to Hill’s residence.

       With Hill watching, Wallace-Corff woke Whitaker. When he tried to stand up,

she pulled a gun and told him to sit. He then told jurors:

       She said, you fucked with the wrong bitch and looked at me and shot me,
       just put it on my leg and shot me. It happened so fast. I just seen smoke
       come out of my leg and the most pain I’ve ever felt in my life.

Report of Proceedings at 159. Wallace-Corff fled.

       Responding Police Officer Elias Huizer located a .380 handgun shell casing at the

scene, and doctors removed a slug from the leg. Whitaker suffered a fractured distal

femur and underwent three surgeries in addition to physical therapy. He initially declined

to identify his assailant, but ultimately named Wallace-Corff. Two messages that she

exchanged with Whitaker via Facebook were later admitted at trial. In one, she advised

him that he was “lucky” the couple had already broken up, “or [I] woulda gave [you]

worse. I hope you think of me . . . everytime u pull your pants over your knees.” Ex. 14.

She later told him, “I’m not angry with you anymore . . . [I] found closure.” Id.

       Officers arrested Wallace-Corff at her home three weeks after the shooting. Her

two children were present, so her ex-husband was called to take custody of them before

she was removed to the jail. He advised officers that he owned two handguns, including

a .380. When the detective visited him later that day, they discovered that the .380 was

missing; the ex-husband believed it had been stolen.

                                             2
No. 36809-2-III
State v. Wallace-Corff


       Upon arrest, officers advised Ms. Wallace-Corff of her Miranda1 warnings. She

asserted her right to counsel. When the detective arrived to transfer her from an

interview room to the jail, Ms. Wallace-Corff advised him that she wanted to make a

statement. After reminding her that she had asserted her right to counsel and re-

advisement of rights, she admitted her participation in the shooting. She explained that

she stole the gun from her ex-husband and brought it with her in case Hill was plotting to

beat her up. When she later confronted Whitaker, he reached for the gun and the weapon

went off accidentally.

       The court conducted a CrR 3.5 hearing prior to trial. Ms. Wallace-Corff testified

that between the first and second advice of rights, the detective had come to the interview

room and questioned her about using her ex-husband’s Colt .45 to shoot Whitaker. The

detective denied speaking to her after the initial assertion of the right to consult an

attorney; he only saw her when he came to take her to the jail. He also testified that he

never would have asked about a Colt .45 because he knew that a .380 shell casing had

been recovered at the scene. The recorded interview was also played at the hearing.

There was no discussion about the type of gun used to shoot Whitaker. The trial court

found that the detective had not asked about a Colt weapon unless he did so after the

interview and concluded that the recorded interview was voluntarily given.



       1
           Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                              3
No. 36809-2-III
State v. Wallace-Corff


       After several years of delay, the matter proceeded to trial. Ms. Wallace-Corff

waived her right to a jury and the matter was tried to the Honorable Michael McCarthy.

He concluded that she was guilty of first degree assault while armed with a firearm.

       After the court imposed a mitigated sentence, Ms. Wallace-Corff timely appealed

to this court. A panel considered her appeal without conducting oral argument.

                                          ANALYSIS

       This appeal presents two issues. Ms. Wallace-Corff argues that her custodial

statement was coerced and that the evidence is insufficient to support the verdict. We

consider the contentions in that order.

       Custodial Statement

       The first issue is the voluntariness of the statement. Ms. Wallace-Corff contends

that she only confessed to the crime so that her ex-husband would not be arrested and

leave their children to be placed in foster care. The police did nothing to create a

coercive environment.

       Prior to conducting a custodial interrogation, police must first advise a suspect of

her rights, including the right to remain silent and the right to consult with an attorney

prior to answering any questions. Miranda, 384 U.S. 436. In addition to whether a

defendant properly waived her right to remain silent, a confession can still be involuntary

due to the process by which it was obtained. Massey v. Rhay, 76 Wash. 2d 78, 79, 455 P.2d
367 (1969). Courts apply a totality-of-the-circumstances test to determine if an

                                              4
No. 36809-2-III
State v. Wallace-Corff


individual knowingly and voluntarily confessed or instead confessed as product of police

coercion. State v. Unga, 165 Wash. 2d 95, 101, 196 P.3d 645 (2008). The defendant is

entitled to raise the issue of voluntariness to the jury even if the court has admitted the

statement. 11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS:

CRIMINAL 6.41, at 208 (4th ed. 2016); State v. Huston, 71 Wash. 2d 226, 236-237, 428 P.2d
547 (1967). The question of voluntariness only arises when there has been coercion by

the police. Colorado v. Connelly, 479 U.S. 157, 167, 107 S. Ct. 515, 93 L. Ed. 2d 473

(1986).

        This appeal fails due to that last observation. The detective did nothing to coerce

the confession. He did not threaten to arrest the ex-husband or investigate him for a

crime merely by asking her about the ex-husband’s guns. Only in Ms. Wallace-Corff’s

imagination could that be viewed as an implied threat. Additionally, as the trial court

properly noted, nothing in the recorded interview suggested that some factor was at work

other than the defendant’s voluntary decision to set forth an exculpatory theory of the

case.

        In the analogous situation of a defendant challenging a guilty plea due to coercion,

courts treat the defendant’s denial of being coerced or promised anything during the plea

hearing as highly persuasive evidence against a later claim of coercion and false

promises. A somewhat factually similar arising in that context is State v. Osborne, 102
Wash. 2d 87, 684 P.2d 683 (1984). There both the husband and wife were in jail; each

                                              5
No. 36809-2-III
State v. Wallace-Corff


entered into separate plea agreements. Id. at 90-91. When he pleaded guilty, the husband

stated that his plea was voluntary. Later he moved to withdraw his guilty plea, claiming

he had been coerced by his wife’s threat of suicide. Id. at 92. The Washington Supreme

Court concluded that the “‘highly persuasive’” statements in court were not overcome by

the “bare allegation” of the husband’s subsequent affidavit; more was required. Id. at 97.

       Here, too, there is nothing more than a “bare allegation” of coercion to dispute Ms.

Wallace-Corff’s statement in the interview that no threats or promises impacted her

decision to give a statement to the detective. For both reasons, the coercion claim fails.

       The trial court did not err in concluding that Ms. Wallace-Corff’s statement was

voluntary.

       Sufficiency of the Evidence

       Appellant also argues that there was insufficient evidence that she intended to

inflict great bodily harm when she shot Whitaker. However, the evidence supports the

bench verdict.

       Familiar standards guide our review here. “[F]ollowing a bench trial, appellate

review is limited to determining whether substantial evidence supports the findings of

fact and, if so, whether the findings support the conclusions of law.” State v. Homan, 181
Wash. 2d 102, 105-106, 330 P.3d 182 (2014). “‘Substantial evidence’ is evidence

sufficient to persuade a fair-minded person of the truth of the asserted premise.” Id. at

106. Unchallenged factual findings are verities on appeal. State v. Baker, 136 Wash. App.
6
No. 36809-2-III
State v. Wallace-Corff


878, 880, 151 P.3d 237 (2007). In reviewing insufficiency claims, the appellant

necessarily admits the truth of the State’s evidence and all reasonable inferences drawn

therefrom. State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). Finally, this

court must defer to the finder of fact in resolving conflicting evidence and credibility

determinations. State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 (1990).

       A person is guilty of first degree assault if “with intent to inflict great bodily

harm,” she assaults “[a]nother with a firearm.” RCW 9A.36.011(1)(a). “‘Great bodily

harm’” includes injury that “causes a significant permanent loss or impairment of the

function of any bodily part.” RCW 9A.04.110(4)(c).

       While Ms. Wallace-Corff argues that the evidence was insufficient to show she

intended to inflict great bodily harm, she does not challenge any of the findings of fact

entered by the trial court. The unchallenged findings alone doom her argument on this

point. Nonetheless, the findings also are amply supported by the evidence. The trial

court relied on the Facebook message that Wallace-Corff hoped Whitaker would think of

her every time he pulled his pants up to determine that she “intended to inflict great

bodily harm by the practice known as kneecapping.” Clerk’s Papers at 80.

       The trial court understandably reached that conclusion. A reasonable person

would recognize that great bodily harm would ensure from placing a gun on another’s leg

and firing the weapon. Injury is guaranteed in such a circumstance. Disabling another



                                               7
No. 36809-2-III
State v. Wallace-Corff


person’s leg for any length of time easily meets the definition of “great bodily harm.”

The evidence was sufficient to support the bench verdict.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                             _________________________________
                                             Korsmo, J.

WE CONCUR:



______________________________
Siddoway, J.



______________________________
Pennell, C.J.




                                             8